Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 11, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record establishes that claimant received a performance evaluation on August 7, 1997 indicating that her performance met the employer’s expectations but that she needed to accelerate her pace and output. Dissatisfied with the evaluation and particularly disagreeing with the supervisor’s reference to a series of alleged meetings with claimant to discuss her work performance, claimant resigned on August 9, 1997 (effective August 29, 1997). On August 27, 1997, the disputed wording in the evaluation was changed in accordance with claimant’s request. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s hasty resignation was for personal and noncompelling reasons and without good cause. It has been held that neither criticism from nor conflicts with one’s supervisor constitute good cause for leaving employment (see, Matter of Wolfenburg [Sweeney], 242 AD2d 827, 828; Matter of Mielewski [Sweeney], 227 AD2d 805, 806; Matter of Ehrenberg [Doubleday Book & Music Clubs — Hudacs], 197 AD2d 734). Despite claimant’s assertion that she could no longer trust her supervisor, we find no reason to disturb the Board’s decision.
Yesawich Jr., J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.